t cc no united_states tax_court william and helen woodral petitioners v commissioner of internal revenue respondent docket no filed date ps submitted to the irs a request for abatement of interest relating to employment_taxes r issued to ps a notice of final_determination not to abate interest ps filed a petition for review of r's failure to abate interest held r's failure to abate the assessments of interest under sec_6404 i r c was not an abuse_of_discretion held further sec_6404 i r c does not authorize r to abate assessments of interest on employment_taxes therefore r's failure to abate the assessments of interest under sec_6404 i r c was not an abuse_of_discretion robert c platt for petitioners usha ravi and ronald g dong for respondent opinion vasquez judge on date the commissioner issued a notice of final_determination denying petitioners' claim to abate interest petitioners timely filed a petition under sec_6404 and rule unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether the commissioner committed an abuse_of_discretion under sec_6404 by failing to abate assessments of interest relating to employment_taxes background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in ceres california during petitioner’ and his brother robert woodral were general partners in a partnership known as woody's transport the partnership on date the partnership dissolved under the agreement to dissolve the partnership robert woodral agreed to pay any existing tax_liabilities sec_6404 was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_743 woodral references to petitioner are to petitioner william on date respondent received an employer's annual federal unemployment tax_return form for the period ending date from woody's transport showing an unpaid tax_liability of dollar_figure on date the tax_liability of dollar_figure and an interest liability of dollar_figure were assessed on date respondent received an employer's quarterly federal tax_return form for the period ending date from woody's transport showing an unpaid tax_liability of dollar_figure on date the tax_liability of dollar_figure and an interest liability of dollar_figure were assessed on date based on a corrected tax_return received by respondent the assessed unpaid tax_liability was reduced from dollar_figure to dollar_figure and dollar_figure of interest was abated robert woodral filed the forms and at the time he filed the returns he did not pay the taxes that were owing robert woodral never informed petitioner that there were any outstanding tax_liabilities in or about july of petitioner received a final notice notice_of_intent_to_levy dated date from respondent this was the first notification petitioner received that the partnership owed any_tax or that he was liable for any of it on date petitioner paid the dollar_figure and dollar_figure tax_liabilities petitioner did not pay the interest attributable to either of the tax_liabilities dollar for convenience all figures are rounded to the nearest on date petitioners filed a petition the petition with the court requesting the abatement of penalties and interest relating to employment_taxes for the taxable periods ending june and date the employment_taxes on date respondent received a claim_for_refund and request for abatement form from petitioners on date respondent filed a motion to dismiss for lack of jurisdiction motion to dismiss the petition on the grounds that a notice of final_determination not to abate interest notice of final_determination on the employment_taxes had not been issued to petitioners on date the commissioner issued a notice of final_determination to petitioners related to the employment_taxes the commissioner denied petitioners' request for abatement on date petitioners opposed respondent's motion to dismiss and lodged with the court a first amended petition for review of failure to abate interest under sec_6404 the amended petition in an order dated date the court granted respondent's motion to dismiss the petition furthermore we ordered the amended petition be filed as petitioners' petition for review of failure to abate interest under sec_6404 and we ordered the portion of the amended petition that seeks an abatement of penalties be stricken for lack of jurisdiction ’ discussion respondent argues to the extent that petitioners' claim_for_abatement of interest arises under sec_6404 the court lacks jurisdiction to review respondent's denial of that claim if the court concludes that it has jurisdiction over petitioners' claim under sec_6404 there was no abuse_of_discretion under sec_6404 because the assessments of interest were not excessive in amount assessed after the expiration of the period of limitations or erroneously or illegally assessed and there was no abuse_of_discretion under sec_6404 because the commissioner is not authorized under sec_6404 to abate interest assessed with respect to employment_taxes petitioners contend that the court has jurisdiction pursuant to sec_6404 and the commissioner committed an abuse_of_discretion by failing to abate the interest under either sec_6404 or e in construing sec_6404 our task is to give effect to the intent of congress we begin with the statutory language which is the most persuasive evidence of the statutory purpose united_states v american trucking associations inc u s as we stated in our order dated date the court lacks jurisdiction to review the commissioner's failure to abate penalties sec_6404 only provides the court jurisdiction to review the failure to abate interest and sec_7436 does not provide the court with jurisdiction because this case does not involve a redetermination of employment status 107_tc_116 phrases must be construed in light of the overall purpose and structure of the whole statutory scheme 494_us_26 the plain meaning of statutory language ordinarily is conclusive 489_us_235 hospital corp of am v commissioner supra if the language of a statute is clear we look no further than that language in determining the statute's meaning see 496_us_478 united_states v ron pair enters inc supra pincite a court looks to legislative_history only if the statute is unclear 465_us_886 67_f3d_225 9th cir it jurisdiction under sec_6404 q the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress 85_tc_527 the question of the court's jurisdiction is fundamental and must be addressed when raised by a party id pincite sec_6404 provides in pertinent part the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 c a to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest emphasis added sec_6404 clearly grants the court jurisdiction to review the commissioner's failure to abate interest under all subsections of sec_6404 and does not limit the court's jurisdiction to review cases arising only under sec_6404 respondent on brief acknowledges that the language of sec_6404 does not specifically limit the court's jurisdiction to the review of denials of claims for abatement brought under sec_6404 but argues that the legislative_history demonstrates that it was the intent of congress to impose such a limit on the court's jurisdiction respondent's argument fails the language of the statute is clear therefore we do not look to the legislative_history to determine the statute's meaning see sullivan v stroop supra united_states v ron pair enters inc supra pincite see also blum v stenson supra united_states v lewis supra respondent's interpretation of sec_6404 is contrary to the clear language of the statute we reject respondent's contention that we lack jurisdiction to review the denial of petitioners' request for abatement of interest to the extent their claim arises under sec_6404 in light of petitioners' timely petition for review we hold that petitioners even if we were to look at the legislative_history however it does not contradict the language of the statute properly invoked the court's jurisdiction pursuant to sec_6404 see rule b il abuse_of_discretion the commissioner's power to abate an assessment of interest involves the exercise of discretion and we shall give due deference to the commissioner's discretion see 91_tc_1079 in order to prevail a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law see id pincite petitioners bear the burden_of_proof rule a a sec_6404 a sec_6404 provides that the commissioner is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof that is excessive in amount assessed after the expiration of the period of limitations properly applicable thereto or erroneously or illegally assessed see also sec_6601 stating that any reference in this title except subchapter_b of chapter e sections to any_tax also refers to interest imposed by sec_6601 on such tax sec_301 6404-l1 c proced admin regs provides in pertinent part while the court has jurisdiction pursuant to sec_6404 a and g to review the commissioner's failure to abate interest on employment_taxes sec_6404 and g does not provide the court with jurisdiction to review a failure by the commissioner to abate an assessment of employment_taxes c except in the case of income estate or gift_tax if more than the correct amount of tax or interest is assessed but not paid to the district_director the person against whom the assessment is made may file a claim_for_abatement of such overassessment each claim_for_abatement under this section shall be made on form_843 in the petition petitioners stated that the interest at issue is the statutory interest attributable to the correct employment_taxes that were reported on the forms and filed with respondent petitioner paid those taxes on date petitioners argue however that respondent's failure to act e waiting years to contact petitioner regarding the taxes and interest owed was illegal therefore petitioners contend that the amounts of interest assessed are erroneous and in excess of the proper amount ’ respondent contends that the assessments of interest were not excessive assessed after the expiration of the period of limitations or erroneously or illegally made on brief petitioners cite no authority to support their claim that the assessments of interest were excessive erroneous or illegal additionally the evidence does not establish that the interest was excessive in amount assessed after the expiration of the period of limitations properly applicable thereto or erroneously or illegally assessed see in re 974_f2d_1064 9th cir ’ petitioners however do not assert that respondent calculated the amount of the interest incorrectly -- - based on the foregoing we conclude that the commissioner did not commit an abuse_of_discretion by failing to abate the assessments of interest under sec_6404 b sec_6404 e sec_6404 provides in pertinent part that the commissioner may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act sec_6211 defines a deficiency as the amount by which the tax imposed by subtitle a or b or chapter or of the code exceeds the amount of such tax shown on the taxpayer's return and the amount of such tax previously assessed sec_6212 also refers to deficiencies with respect to taxes imposed by subtitle a or b or chapter or of the code these subtitles and chapters of the code cover taxes on income estates gifts and certain generation-skipping transfers public in sec_6404 was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit respondent to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts the new provision applies to interest accruing with respect to deficiencies or payments for tax years beginning after date therefore it is not applicable to the case at bar charities private_foundations and certain other tax-exempt organizations qualified_pension etc plans and qualified_investment entities see 38_fedclaims_197 the code contains the provisions related to employment_taxes in subtitle c and subtitle c is not mentioned in sec_6211 or sec_6212 based on our review of sec_6404 and the code sections it references we hold that the commissioner lacks the authority to abate assessments of interest on employment_taxes under sec_6404 as the commissioner has no authority to abate assessments of interest on employment_taxes under sec_6404 the commissioner could not have committed an abuse of discretion---a person with no discretion simply cannot abuse it to reflect the foregoing decision will be entered for respondent
